DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 1-8 are held to claim an abstract idea, and are rejected as ineligible subject matter under 35 U.S.C. 101.  
The rationale for this finding is explained below, which is a result of careful consideration of the listed factors when analyzing the claim(s) as a whole to evaluate whether a method claim is directed to an abstract idea.  These factors are not intended to be exclusive or exhaustive.
	I. Factors weighing toward eligibility are: 
a) Recitation of a machine or transformation:  In particular, machine or transformation meaningfully limits the execution of the steps, a machine implements the claimed steps, the article being transformed is particular, an object or substance, the article undergoes a change in state or thing (objectively different function or use);  
b) Practically applying a law of nature to meaningfully limit the execution of the steps; or
c) The claim is more than a mere statement of a concept: It describes a particular solution of the problem to be solved; implements a concept in a tangible way, performance of steps are observable and verifiable.
II. Factors weighing against eligibility are:
a) No recitation or insufficient recitation of a machine or transformation: 

	+ Machine is generically recited such that it covers any machine capable of performing the claimed step(s) or merely an object on which the method operates.
	+ Transformation involves only a change in position or location of the article.
b) Improperly applying a law of nature that would monopolize a natural force or patent a scientific fact (e.g., by claiming every mode of producing an effect of that law of nature); or applied in a merely subjective determination or merely nominally, insignificantly, or tangentially related to the performance of the steps; or
c) The claim is a mere statement of a general concept: Use of the concept, as expressed in the method, would effectively grant a monopoly over the concept; or both known and unknown uses of the concept are covered, and can be performed through any existing or future-devised machinery, or even without any apparatus; or states only a problem to be solved; or general concept is disembodied; or mechanism by which the step(s) are implemented is subjective or imperceptible.
	+ Examples of general concepts: Basic economic practices or theories, basic legal theories, mathematical concepts, mental activity, interpersonal relations or relationships, teaching concepts, human behavior, and instructing how business should be conducted.
4.	Claims 1-8 are rejected under USC 101 because the claimed invention is directed to a method claim, where despite “a computer implemented method for playing a card game…” being recited, the computer appears to simply be a generic system that does not specify how the receiving cards, assigning a rarity level, collecting copies, and upgrading steps are performed (see the Supreme court decision on the recent "ALICE CORPORATION PTY. LTD v. CLS BANK INTERNATIONAL et al).
	Further claims 1-8 recites the steps of “receiving cards from a set of cards …”, “assigning a rarity level to individual cards of the set of cards”, “collecting copies of the cards through winning”, and 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilson et al (US 2013/0281173).
	Regarding claims 1, 9, and 17: Gilson et al discloses a computer-implemented method for playing a card game (see abstract; figures 1-7; paragraph [0020], showing a game that uses user modifiable game components), comprising: receiving cards from a set of cards, individual cards of the set of cards representing a prediction of an outcome (see paragraphs [0022], [0029], [0030], showing a game system where cards are submitted as part of the game play); assigning a rarity level to individual cards of the set of cards, the rarity determining a probability of receiving individual cards (see paragraphs [0020], [0094]); collecting copies of the cards through winning predictions associated with individual cards (see abstract; claim 1 of Gilson, showing collectable cards collected based on the various features associate with the card); and upgrading the cards through the copies of the cards (see paragraph [0081, showing cards having upgrades associated with certain results).



	Regarding claims 3, 11, and 19: Gilson et al discloses further comprising: receiving increased rewards through upgrading the cards (see paragraphs [0091] and [0092]).

	Regarding claims 4, 12: Gilson et al discloses wherein individual cards of the set of cards comprise card properties, wherein the card properties comprise at least one of a sport designation, the rarity level, periods allowed, a level of the card, a name, a card description, a clue, or a maximum card limit (see abstract; paragraphs [0002]- [0004]).

	Regarding claims 5, 13, and 20: Gilson et al discloses wherein the upgrading further comprises combining two or more of the copies of the cards together into an upgraded card (see paragraph [0029], showing combining cards to produce a combined card).

	Regarding claims 6, 14: Gilson et al discloses wherein the upgraded card comprises an increased rarity in the rarity level of the card (see paragraph [0002]).

	Regarding claims 7, 15: Gilson et al discloses further comprising: acquiring the cards through an online store (see paragraphs [0002], [0004], [0090], showing purchasing item using e-commerce).

	Regarding claims 8, 16: Gilson et al discloses further comprising: designating, through the rarity level of individual cards, a type of prediction, wherein the type of prediction comprises at least one of money line, over/under, or spread (see paragraphs [0020], [0094]). 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715